Citation Nr: 0703185	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-10 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Hartford, Connecticut, 
Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2005, the veteran had a hearing before the 
undersigned Veterans Law Judge.  In February 2006, the Board 
remanded the claim for additional development and 
adjudicative action.  At that time, the post-traumatic stress 
disorder was rated 50 percent disabling.  While undergoing 
remand development, the rating was raised to 70 percent 
effective the date of the claim.  There has been no 
withdrawal of the appeal, and the issue has been 
recharacterized as set forth on the title page.  The case has 
been returned to the Board for further appellate review.

The veteran had perfected an appeal for the claim of 
entitlement to service connection for bilateral hearing loss 
at the time the case was previously before the Board.  
Service connection for bilateral hearing loss was awarded in 
an August 2006 rating decision.  That issue is no longer part 
of the current appeal.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997) (notice of disagreement following 
denial of a particular claim for service connection cannot be 
construed as a notice of disagreement following the granting 
of service connection for that claim); Hamilton v. Brown, 4 
Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994) (a notice of disagreement ceases to be valid if the RO 
grants the benefit sought on appeal).  

In the February 2006 remand, the Board referred the issue of 
entitlement to a total rating for compensation based upon 
individual unemployability to the RO for appropriate action.  
It does not appear that the RO has acted on the referral.  A 
claim for a total rating for compensation based upon 
individual unemployability has been raised by the evidence of 
record.  The Board again refers this issue for initial 
consideration.

FINDING OF FACT

Post-traumatic stress disorder is manifested by periods of 
increased depression, severe impairment in the ability to 
work, no gross impairment in thought processes, adequate 
grooming, no hallucinations and delusions, no evidence of 
disorientation to time and place, and intact memory.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a January 2003 letter, which was issued before initial 
consideration of the claim on appeal.  Initially, it must be 
noted that the claim for increase is a "downstream issue" 
from the claim for service connection for post-traumatic 
stress disorder.  In this type of circumstance, if the 
claimant has received a VCAA letter for the underlying claim 
and raises a new issue (i.e., increased rating) following the 
issuance of the rating decision that awarded the underlying 
claim, VA is not required to issue a new VCAA letter.  
VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the provisions of 
38 U.S.C.A. § 7105(d) require VA to issue a statement of the 
case if the disagreement is not resolved.  Id.  This was 
completed, when VA issued a statement of the case in October 
2004 wherein it provided the veteran with the evidence 
necessary to establish a higher evaluation for post-traumatic 
stress disorder. 

As to the January 2003 letter, VA informed the veteran that 
it would assist him in obtaining the evidence necessary to 
substantiate his claim such as medical records, employment 
records, and records from other federal agencies.  It noted 
that the veteran would need to provide VA with enough 
information about the records so that it could obtain them.  
In that letter, VA did not specifically tell the veteran to 
submit any evidence in his possession that pertained to the 
claim; however, as a practical matter, the Board finds that 
he has been notified of the need to provide such evidence.  
The letter told him of the types of evidence needed and then 
asked him to send VA "the evidence we need as soon as 
possible."  Additionally, VA issued a subsequent VCAA letter 
in March 2006, wherein it specifically VA asked the veteran 
to submit any evidence in his possession that pertained to 
the claim.  

The Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  A letter providing the above information 
was sent to the veteran in March 2006.  

In connection with the duty to assist, VA has obtained VA 
treatment records, dated from 2002 to 2006.  It has obtained 
the records relied upon by the Social Security Administration 
in awarding the veteran disability benefits.  Finally, it has 
provided the veteran with an examination in connection with 
his claim.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

II.  Increased Rating

At the time service connection for post-traumatic stress 
disorder was awarded and assigned a 50 percent evaluation, 
the veteran argued that he warranted a 70 percent evaluation.  
At the December 2005 hearing before the undersigned, the 
veteran testified that it was difficult to function at work.  
He felt anxious all the time and found it stressful.  The 
veteran stated he saw a psychiatrist approximately once a 
month and received psychiatric treatment in group settings.  
He stated he had a lot of nightmares and did not like to be 
around large crowds.  The veteran's representative argued 
that the criteria between the 50 percent and 70 percent 
evaluations were "pretty close" and felt that the veteran 
warranted a 70 percent evaluation.  The veteran's service-
connected disability is rated as follows:

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The service-connected post-traumatic stress disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  38 
C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria 
and evaluations are as follows, in part:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 70 percent for post-traumatic 
stress disorder.  Essentially, the level of severity of the 
veteran's symptoms does not rise to the level of severity of 
those listed under the schedular 100 percent evaluation.  For 
example, there is no evidence of any gross impairment in 
thought processes and no evidence of disorientation as to 
time or place.  In February 2004, the veteran's thoughts were 
described as logical with no evidence of disordered thought 
processes.  In October 2005, his speech was described as 
normal.  In fact, he has been consistently described as being 
alert and oriented throughout the appeal period.  The veteran 
is able to communicate his feelings in both one-on-one 
sessions and group settings.  He does not have persistent 
delusions or hallucinations.  In January 2004, he was noted 
to have no hallucinations, delusions, or obsessions.  In 
November 2005, the veteran denied both auditory 
hallucinations and visual hallucinations.  

There is no evidence of grossly inappropriate behavior 
reported by either the veteran himself or trained 
professionals.  While the veteran has had past suicide 
attempts, he has continued to deny both suicidal ideation and 
homicidal ideation since December 2002 (when service 
connection was awarded).  In November 2005, he was noted to 
be at "low risk" at self harm.  There has been no evidence 
throughout the appeal period that he has physically hurt 
another individual, and the veteran has not expressed any 
intent of such.  He appears to be able to perform activities 
of daily living.  When his appearance has been noted, he has 
been described as neatly groomed (December 2003), having a 
"good" appearance (January 2004), and being neat and clean 
(September 2005).  

Additionally, there is no evidence of any memory loss.  In 
October 2005, he was noted to be functioning cognitively.  In 
November 2005, an examiner noted that the veteran's 
concentration and memory were "grossly intact."  He was 
also noted to be future oriented and motivated for treatment 
at that time.  The veteran described his post-traumatic 
stress disorder symptoms as "stable."  In April 2006, the 
veteran reported feeling much better and that he felt he 
could function "very well."  The veteran has stated that he 
has no contact with his family members and very few friends.  

The Board is aware that the symptoms listed under the 
100 percent evaluation are examples of the type and degree of 
symptoms for that evaluation and that the veteran need not 
demonstrate those exact symptoms to warrant a 100 percent 
evaluation.  See Mauerhan, supra.  However, the symptoms 
listed under the 100 percent evaluation contemplate a person 
who is not in touch with reality and cannot remember his own 
family's names.  The veteran's symptoms shown throughout the 
appeal period are not comparable in severity to the symptoms 
contemplated for the 100 percent evaluation.  For example, he 
is consistently described as alert and oriented.  He is able 
to describe his emotions.  He has good days and bad days and 
is able to articulate why some days are better than others.  
He has been working on his drinking problem, and has been 
described as goal directed.  Such is evidence against a 
finding that the veteran's symptoms rise to the level of 
those contemplated under the 100 percent evaluation.  The 
Board is aware that the assignment of GAF scores of 45 and 
46, which could indicate that the veteran has serious 
symptoms, such as obsessional rituals and suicidal ideation.  
See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS at 46-47.  
Those symptoms, however, are contemplated under the 
70 percent evaluation.  

There is evidence in the claims file that the veteran's post-
traumatic stress disorder is significantly disabling, as 
evidenced by the award of Social Security Administration 
disability benefits based mostly upon the veteran's 
psychiatric symptoms.  The Board finds that it cannot grant a 
schedular 100 percent evaluation based upon the facts in this 
case.  Again, the 100 percent evaluation provides examples of 
the types of symptoms that would warrant a schedular 
100 percent evaluation, and the severity of such symptoms do 
not correlate with the symptoms exhibited by the veteran.  If 
the veteran's post-traumatic stress disorder causes him to be 
unemployable and the veteran does not meet the criteria under 
the 100 percent evaluation under Diagnostic Code 9411, then a 
total rating for compensation based upon individual 
unemployability may be warranted.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2006).  The Board has referred a claim for 
individual unemployability to the RO for its consideration, 
it has not been otherwise developed for Board review.  There 
are other service connected disorders that would have to be 
evaluated for the comprehensive adjudication of that issue.

The veteran is competent to report his symptoms.  To the 
extent that he asserted his service-connected post-traumatic 
stress disorder warranted an increased evaluation from the 
50 percent evaluation, the RO agreed and awarded him a 
70 percent evaluation.  As noted above, the veteran argued in 
his notice of disagreement and at the hearing before the 
undersigned that he warranted a 70 percent evaluation.  Thus, 
it appears that he has been awarded the evaluation he sought.  
Nevertheless, to the extent that the veteran has implied he 
warrants an evaluation in excess of 70 percent, the Board 
finds that the preponderance of the evidence is against such 
finding for the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the evidence supports the grant of a 70 percent evaluation 
but that the preponderance of it is against an evaluation in 
excess of 70 percent for post-traumatic stress disorder.  The 
benefit-of-the-doubt rule is not for application.  Gilbert, 
1 Vet. App. at 55.

Review of the record reveals that the RO has not considered 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2006).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question, as the 70 percent 
evaluation contemplates marked interference with employment 
and takes into consideration hospitalization for the service-
connected disability.  VAOPGCPREC. 6-96 (1996); 38 C.F.R. 
§ 4.1 (2006) ("Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.").  


ORDER

An initial evaluation in excess of 70 percent for post-
traumatic stress disorder is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


